Green, J.
(concurring). I concur in the rationale and result expressed in the typically well-written opinion of Justice Hancock. I write separately, however, to express my view that there is a more fundamental and compelling reason to reverse, namely, that defendant’s right to a trial by an impartial jury was violated by the prosecutor’s use of peremptory challenges to exclude black prospective jurors from the jury.
*187We have declined to reach this issue in the past only because the voir dire was not transcribed (see, People v Cassell, 101 AD2d 1013) or because defendant failed to properly preserve the issue by a timely motion for a mistrial (see, CPL 280.10). That is not the case here. The record reveals that the prosecutor used peremptory challenges to exclude all but one of the black prospective jurors, despite the fact that one was a security guard who initially said he thought he would favor law enforcement, and another had a nephew who is a policeman. The record is devoid of any discernable reason for the prosecutor excluding these veniremen.
Of course, the People argue that the essence of a peremptory challenge is that no reason need be given (CPL 270.25 [1]). The People rely upon Swain v Alabama (380 US 202), People v McCray (57 NY2d 542, cert denied 461 US 961, rearg denied 60 NY2d 587) and People v Charles (61 NY2d 321), for the proposition that a prosecutor’s motives in using peremptory challenges may not be scrutinized. The Swain test, however, requiring a defendant to establish a pattern and practice of discrimination in the prosecutor’s exercise of peremptory challenges, is unworkable and unjust because a defendant is party to only one criminal proceeding, has no personal experience of discrimination in jury selection in other trials and has no practical way of discovering such information (see, People v Thompson, 79 AD2d 87, 106-107, n 18, appeal withdrawn 55 NY2d 879; People v Wheeler, 22 Cal 3d 258, 285-286, 583 P2d 748). Moreover, although the court in People v McCray (supra) and People v Charles (supra) held that no valid claim of discrimination in jury selection existed under the equal protection and due process clauses of our State Constitution, these decisions preceded the Second Circuit’s holding in McCray v Abrams (750 F2d 1113 [petition for cert filed Mar. 4, 1985]) that a prosecutor’s use of peremptory challenges to exclude blacks violated the 6th Amendment of the United States Constitution. The Second Circuit observed that the system of peremptory challenges was not constitutionally based and that if a defendant makes a prima facie showing that there is a “substantial likelihood” the peremptory challenges were used in a discriminating fashion, “it is the inscrutability of the peremptory challenge that must yield, not the constitutional right” (McCray v Abrams, 750 F2d 1113, 1130, 1132, supra; see also, Walter v People, 32 NY2d 147, 160). The Second Circuit held that defendant had amply met his burden by showing that eight minority veniremen had been excluded and that no discernible reason existed to believe that any of them would be biased (McCray v Abrams, supra, p 1133).
*188Even without reference to the Federal Constitution 6th Amendment, however (see, Taylor v Louisiana, 419 US 522; cf. Batson v Kentucky,_Ky_,_SW2d_[Sup Ct, Ky, Dec. 20, 1984, slip opn pp 4-5], cert granted_US_, 53 USLW 3757 [US Apr. 22, 1985]), there is significant reservoir of rights in our State Constitution (NY Const, art I, § 1) and State law (Civil Rights Law § 12) to entitle defendant to a reversal and a new trial (see, Cooper v Morin, 49 NY2d 69, 79, cert denied sub nom. Lombard v Cooper, 446 US 984; People v Macerola, 47 NY2d 257, 263; People v Hobson, 39 NY2d 479, 483-484). In my view, we should follow other jurisdictions which have not hesitated to depart from the Swain rationale in construing their own State constitutional guarantees of trial by an impartial jury (see, e.g., People v Wheeler, 22 Cal 3d 258, 583 P2d 748, supra; Commonwealth v Soares, 377 Mass 461, 387 NE2d 499, cert denied 444 US 881; State v Neil, 457 So 2d 481 [Fla]; State v Crespin, 94 NM 486, 612 P2d 716).
The purpose of a jury “is to guard against the exercise of arbitrary power — to make available the commonsense judgment of the community as a hedge against the overzealous or mistaken prosecutor” (Taylor v Louisiana, 419 US 522, 530). It seems self-evident that an impartial jury cannot be one that excludes a whole race of people (see, Peters v Kiff, 407 US 493, 503-504). Since on this record, defendant met his burden of demonstrating a substantial likelihood that the prosecutor’s peremptory challenges were exercised solely on the basis of race, the trial court’s failure to inquire into the prosecutor’s reasons before denying defendant’s motion for a mistrial requires reversal of defendant’s conviction (McCray v Abrams, 750 F2d 1113, supra; People v Thompson, 79 AD2d 87, supra), without regard to the quantum or quality of the proof of defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 238).
Callahan, Denman and Schnepp, JJ., concur with Hancock, Jr., J. P.; Green, J., concurs in a separate opinion.
Judgment reversed, on the law and facts, and new trial granted.